DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 1/14/2022 has been entered. Applicant has amended claim 21. Currently claims 21-40 are pending in this application. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended claim 21 to overcome the 35 U.S.C. 101 rejection of claims 21-28 and submitted a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 21-28, thereby placing the case in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YOGESH PALIWAL/Primary Examiner, Art Unit 2435